Citation Nr: 1204755	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  95-24 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Service Disabled Veterans Insurance (RH) under 38 U.S.C.A. § 1922.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army from October 1967 to June 1969.  The Veteran died on December [redacted], 2010.  The appellant is the Veteran's brother.  Though not an eligible beneficiary of the RH program, he is seeking benefits on behalf of the Veteran's surviving children.  The decision is titled to reflect this status.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative decision by the Philadelphia, Pennsylvania, Regional Office (RO) and Insurance Center, which denied eligibility for RH.

The appellant testified at a January 2012 hearing before the undersigned, held via videoconference from the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Remand is required for compliance with VA's duty to assist the appellant in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As a threshold matter, the Board has concerns regarding the titling of this action; the appellant has been characterized as claiming the sought after benefit on behalf of the Veteran's surviving children.  He stressed this was his status at the January 2012 hearing, though there was no official correspondence naming him as a representative of the children.  It is therefore unclear whether he should properly be listed as the claimant.  The electronic records maintained in the Virtual VA system indicate that a daughter of the Veteran, Ms. CMD, has filed a claim of some kind, and filed a VA form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, naming the New Jersey Department of Military and Veterans' Affairs as her agent in June 2011.  On remand, VA must clarify the status of the appellant-claimant and the representation, and, if appropriate, substitute  as required.

With regard to the merits of the claim, 38 U.S.C.A. § 1922 provides that a Veteran may be entitled to RH when it is determined that he has a compensable service-connected disability and he applies in writing for such insurance within two years of the date service connection was granted.  The law also provides for a tolling of that two year period where a Veteran is shown to be incompetent, until such time as a guardian is appointed or the recovery of competence, whichever comes first.  38 U.S.C.A. § 1922(a) (West 2002).  Posthumous entitlement may be granted where a Veteran did not apply, but was incompetent from a service connected disability when eligibility arose, remained incompetent until death, and died before appointment of a guardian.  38 U.S.C.A. § 1922(b).

The appellant has argued for basic eligibility on the basis of entitlement to service connection for ischemic heart disease due to herbicide exposure; the condition was added to the list of presumptive conditions for herbicide exposed Veterans effective August 31, 2010.  The appellant maintains that VA should have adjudicated a claim for such, and therefore there would have been a rating decision granting service connection within two years of death; this would have opened a window of opportunity for the Veteran to apply for RH.

The appellant's argument need not be addressed here, as a review of the claims file clearly shows that in fact a new grant of service connection was made in a March 2010 rating decision, and this triggered the two year window for application for RH benefits.  

The Veteran was service connected for diabetes mellitus in a November 2001 rating decision.  A 60 percent evaluation was assigned, based in part on identified probable peripheral neuropathy related to diabetes.  While heart disease was noted as being present, it was not at that time associated with the diabetes, and was not part of the evaluation of the disability.

In September 2009, the Veteran filed claims of service connection for heart and kidney disease, and alleged each was due to either posttraumatic stress disorder (PTSD) or diabetes, both of which were service connected.  The RO never independently adjudicated those claims.  Instead, in a March 2010 rating decision, an increased 100 percent evaluation was assigned for diabetes, and the disability was recharacterized as "type II diabetes mellitus with coronary artery disease and stage IV chronic diabetic nephropathy."  These conditions were not previously compensated, and the recharacterization and grant of increased rating based on them represents a new grant of service connection.  The March 2010 rating decision triggered a two year period in which the Veteran was eligible to apply for RH.  38 U.S.C.A. § 1922(a).

It is not disputed that the Veteran did not apply for the benefit prior to his December 2010 death.  The appellant maintains, however, that the two year window was tolled, and extends beyond his death, because he was not competent due to service connected disease.  38 U.S.C.A. § 1922(b).  An application for RH benefits was filed in March 2011, well within the two year window.

VA treatment records indicate the Veteran was a difficult, noncompliant patient.  He was rated 100 percent disabled due to a psychiatric illness.  The appellant testified that the Veteran's daughter was taking care of all his affairs at the time of his death because he was not capable.  He also reported instances of serious confusion or error by the Veteran indicating incompetence.  He did not indicate a guardian had ever officially been appointed.

Remand is required for a review of the claims file by a qualified psychiatrist or psychologist regarding the Veteran's competence at the time of his death.  

Such review must of necessity consider all possible relevant evidence.  It appears that private medical records from the Clara Maas Hospital, covering the Veteran's terminal illness are outstanding.  Efforts to obtain these are required.  VA should also ensure that complete VA treatment records are associated with the claims file; it appears only records through March 2010 have been obtained.

Finally, the appellant and the Veteran's children must be afforded the opportunity to provide the relevant lay statements discussed at the January 2012 hearing.  Their observations regarding the Veteran's behaviors and statement of mind are clearly relevant to the inquiry regarding competence.
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Contact the appellant and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any private facility which treated the Veteran over the year prior to his death.  A release for Clara Maas Hospital must be specifically requested.  Upon receipt of such, VA must take appropriate action to contact the identified providers and request all relevant records.  The appellant should be informed that in the alternative he may obtain and submit the records himself.

2.  The appellant should be afforded a 30 day period in which to supply the lay evidence discussed at the January 2012 hearing.  Statements from the appellant and the Veteran's children regarding the Veteran's state of mind and behaviors prior to his death may be helpful in supporting the claim.

3.  Obtain updated treatment records from the VA medical center in East Orange, New Jersey, and all associated clinics, as well as any other VA facility identified by the appellant or in the record, for the period of March 2010 to January 2011.

4.  AFTER COMPLETION OF THE ABOVE, send the claims file for review by a qualified VA psychologist or psychiatrist.  The reviewer is to provide an opinion as to whether the Veteran was competent for VA purposes (capable of handling his financial affairs) from March 2010 to the time of his death.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal, to include consideration of the Veteran's competence at the time of his death.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the properly identified appellant (which may, or may not be  the current listed appellant) and any representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



